



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tran, 2016 ONCA 638

DATE: 20160819

DOCKET: M46654 (C60204)

Watt, van Rensburg and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jenny Tran

Applicant (Appellant)

Jenny Tran, acting in person

Holly Loubert, for the respondent

Heard and released orally: August 18, 2016

ENDORSEMENT

[1]

We are not persuaded that the material filed warrants an adjournment of
    the applicants motion to review the order of the chambers judge. The record
    reveals a robust history of last minute requests for adjournments on grounds
    not dissimilar to those advanced now. Ms. Tran is well familiar with the
    courts practice in connection with inmate and in person appeals. The
    application for an adjournment is dismissed.

[2]

The applicant, who is self-represented, seeks to set aside an order of
    the chambers judge made on June 16, 2016. By that order, the chambers judge:


i.

rejected the applicants request to direct the Crown to produce
    transcripts of further portions of the trial proceedings for use on the
    applicants in person appeal;


ii.

extended the applicants release pending appeal until the date scheduled
    for hearing, September 6, 2016; and


iii.

rejected the applicants request to adjourn the appeal from the date
    scheduled for hearing.

[3]

We see no reason to interfere with any aspect of the order made by the
    chambers judge.

[4]

First, the transcripts. As an inmate/in person appeal, the materials
    provided to the parties and the court do not include a complete transcript of
    trial proceedings. Indeed, the record in this case significantly exceeds the
    requirements of the applicable rule and includes the entirety of the
    applicants own evidence, the closing submissions of the applicant and the
    trial Crown and proceedings relating to several motions the applicant made at
    this lengthy trial.

[5]

The applicants submissions seem grounded on her assumption of two
    entitlements:

i.

that she is entitled to a trial transcript of the trial proceedings in
    their entirety, extending over some 70 days; and

ii.

that
    such entitlement is to be funded out of the public purse.

In both respects, she is wrong. Duty counsel and the
    Crown have collaborated in putting together a record that they deem adequate
    for appellate purposes. The Crown did not undertake, nor did any judge or panel
    of this court order a complete transcript of the proceedings for appellate
    purposes. We see no reason to accede to yet another of the applicants
    unremitting requests for more transcript.

[6]

Second, release pending appeal. The applicants current release terms
    were extended to the scheduled hearing date. Rather than surrender into custody
    at a jail, she is to surrender into custody by appearing before the panel who
    will hear her appeal. This is as it should be. As the chambers judge advised
    her, if her appeal is dismissed she will be required to surrender into custody
    to serve any unserved portion of any custodial sentence imposed upon her at
    trial.

[7]

Third, adjournment of the hearing date. As the chambers judge pointed
    out, the appeal record is complete. On a prior appearance before a panel of this
    court sitting in the inmate/in person stream, the hearing date of September 6,
    2016 was fixed. Failing an order for further transcript, an issue that has now
    been decided against the applicant, the hearing was to be marked peremptory to
    the applicant. That, too, is as it should be. Nothing she has added in her
    submissions today, whether considered individually or cumulatively with grounds
    previously advanced, persuades us to the contrary.

[8]

The application to review the order of the chambers judge is dismissed.

David Watt J.A.

K.M. van Rensburg J.A.

L.B. Roberts J.A.


